 Case 1:20-cv-00228-TSK Document 17 Filed 09/21/21 Page 1 of 3 PageID #: 65



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


RICHARD JOE PRUITT, JR.,

     Plaintiff,

v.                                      Civil Action No. 1:20-CV-228
                                                  Judge Kleeh

FCI MORGANTOWN,
WARDEN GOMEZ, and
MEDICAL STAFF,

     Defendants.


       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 8]

     On September 21, 2020, the pro se Plaintiff filed a Complaint

alleging violations of his constitutional rights. Compl., ECF No.

1.   Pursuant to 28 U.S.C. § 636 and the local rules, the Court

referred the action to United States Magistrate Judge Michael J.

Aloi for initial review. On September 28, 2020, the Magistrate

Judge issued a Report and Recommendation (“R&R”) recommending that

Plaintiff’s Complaint be dismissed without prejudice for failure

to state a claim upon which relief can be granted, pursuant to the

provisions of 28 U.S.C. §§ 1915(e)(2)(B) and 1915A.

     The R&R also informed the parties regarding their right to

file specific written objections to the magistrate judge’s report

and recommendation. Under Local Rule 12 of the Local Rules of

Prisoner Litigation Procedure of the Northern District of West

Virginia,   “[a]ny    party   may   object   to   a   magistrate    judge’s
 Case 1:20-cv-00228-TSK Document 17 Filed 09/21/21 Page 2 of 3 PageID #: 66
Pruitt v. FCI Morgantown et al.                                          1:20cv228

       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 8]

recommended disposition by filing and serving written objections

within fourteen (14) calendar days after being served with a copy

of the magistrate judge’s recommended disposition.” LR PL P 12.

Therefore, parties had fourteen (14) calendar days from the date

of   service   of   the   R&R    to     file    “specific    written   objections,

identifying the portions of the Report and Recommendation to which

objection is made, and the basis of such objection.” The R&R

further   warned     them       that    the     “[f]ailure     to   file   written

objections . . . shall constitute a waiver of de novo review by

the District Court and a waiver of appellate review by the Circuit

Court of Appeals.” The docket reflects that Plaintiff accepted

service of the R&R on October 2, 2020. ECF No. 10. To date, no

objections to the R&R have been filed.

      When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

without    explanation,           any      of      the      magistrate     judge’s

recommendations” to which there are no objections. Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).
 Case 1:20-cv-00228-TSK Document 17 Filed 09/21/21 Page 3 of 3 PageID #: 67
Pruitt v. FCI Morgantown et al.                                     1:20cv228

       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 8]

     Because   no    party   has    objected,   the    Court   is   under   no

obligation to conduct a de novo review. Accordingly, the Court

reviewed the R&R for clear error. Upon careful review, and finding

no clear error, the Court ADOPTS the R&R [ECF No. 8] and DISMISSES

without prejudice Plaintiff’s complaint [ECF No. 1] for failure to

state a claim upon which relief can be granted, pursuant to the

provisions of 28 U.S.C. §§ 1915(e)(2)(B) and 1915A. Plaintiff’s

“Motion to Stop Collection of Fees” is GRANTED. [ECF No. 12].

     The   Court    ORDERS   that   this   action     be   DISMISSED   WITHOUT

PREJUDICE and STRICKEN from the docket.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record via electronic means and to the pro se Plaintiff

via certified mail, return receipt requested.

     DATED: September 21, 2021


                                           /s/ Thomas S. Kleeh
                                           THOMAS S. KLEEH
                                           UNITED STATES DISTRICT JUDGE
